[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION ON MOTION TO STRIKE
In this two count action against a landlord based on a slip and fall accident occurring to a tenant, the defendant moves to strike the second count alleging a violation of CUTPA.
Plaintiff claims inter alia that the accident occurred where he missed the last step of a common stairway due to a lack of illumination when the landlord "allowed the timer setting to be set such that the lights would not be on at a time when the stairway was dark".
Plaintiff has alleged violations of the Landlord and Tenant Act, namely General Statutes Sec. 47a-7 (2)3 and Sec. 47a-7 (a)4. Although ordinary negligence in a slip and fall accident should not give rise to a CUTPA claim, an alleged violation of the Landlord and Tenant Act has been held sufficient as a basis for a CUTPA claim, in a number of Superior Court decisions.
Simms v. Candela, et al, Superior Court at New Haven No. 407484, 21 Conn.L.Rptr. No. 14, 479 (May 18, 1998, Blue, J.).
McCarthy v. Jensons, Inc., Superior Court at New London No. 535951, 19 Conn.L.Rptr. No. 8, 286 (June 23, 1997, Booth, J.).
Suto v. Deerfield Realty Co., et al, Superior Court at Milford No. CV 99 068553 27 Conn.L.Rptr. Noll, 284 (August 28, 2000, Arnold, J.)
Motion to Strike Denied. CT Page 2933
Wagner, TJR